DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-8, 10-19, none of the prior art teaches or suggests, alone or in combination, a method of manufacturing a display device, the method comprising: forming a first light-emitting area and a second light-emitting area on a support substrate; forming a first color adjustment pattern on the first light-emitting area by emitting first light from the first light-emitting area, wherein the forming of the first light-emitting area comprises: wherein the forming of the second light-emitting area comprises: providing a third semiconductor layer; providing a fourth semiconductor layer on the third semiconductor layer: providing a second active layer between the third semiconductor layer and the 2fourth semiconductor layer; providing a second contact electrically connecting the support substrate and the third semiconductor layer; and providing a second preliminary common electrode electrically connected to the fourth semiconductor layer, the second semiconductor layer and the fourth semiconductor layer are different parts of a single semiconductor layer, when the first color adjustment pattern is formed, a first voltage is applied to the first preliminary common electrode, a second voltage is applied to the second preliminary common electrode, and a ground voltage is applied to the support substrate, a magnitude of the first voltage is larger than a magnitude of the second voltage, and when the display device is driven, a common voltage is applied to the first preliminary common electrode and the second preliminary common electrode.
With respect to claims 20-26, none of the prior art teaches or suggests, alone or in combination, a method of manufacturing a display device, the method comprising: forming a first semiconductor layer on a growth substrate; forming preliminary common electrodes respectively corresponding to one or more of the active patterns on a side of the active patterns opposite to the second semiconductor layer; and forming color adjustment patterns respectively on the active patterns by emitting light from the active patterns, wherein the color adjustment patterns comprises a first color adjustment pattern and a second adjustment pattern, and the preliminary common electrodes comprises a first preliminary common electrode and a second preliminary common electrode, when the first color adjustment pattern is formed, a first voltage is applied to the first preliminary common electrode, a second voltage is applied to the second preliminary common electrode, and a ground voltage is applied to the support substrate, a magnitude of the first voltage is larger than a magnitude of the second voltage, and when the display device is driven, a common voltage is applied to the first preliminary common electrode and the second preliminary common electrode.
With respect to claims 27-33, none of the prior art teaches or suggests, alone or in combination, a method of manufacturing a display device, the method comprising: forming a second color adjustment pattern on the second light-emitting pattern by emitting a second light from the second light-emitting pattern, wherein each of the first light-emitting pattern, the second light-emitting pattern, and the third light-emitting pattern comprises a first semiconductor layer, a second semiconductor layer, and an active layer provided between the first and second semiconductor layers, wherein the forming of the second light-emitting pattern comprises: providing a third semiconductor layer; providing a fourth semiconductor layer on the third semiconductor layer; providing a second active layer between the third semiconductor layer and the fourth semiconductor layer; providing a second contact electrically connecting the substrate and the third semiconductor layer; and providing a second preliminary common electrode electrically connected to the fourth semiconductor layer, the second semiconductor layer and the fourth semiconductor layer are different parts of a single semiconductor layer, when the first color adjustment pattern is formed, a first voltage is applied to the first preliminary common electrode, a second voltage is applied to the second preliminary common electrode, and a ground voltage is applied to the substrate, a magnitude of the first voltage is larger than a magnitude of the second voltage, and when the display device is driven, a common voltage is applied to the first preliminary common electrode and the second preliminary common electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN HAN/Primary Examiner, Art Unit 2818